Title: Statement C: [Debts Charged upon the Unexpended and Uncollected Income of the United States], 14 February 1793
From: Hamilton, Alexander
To: 


[C]
Statement Exhibiting the Debts Charged upon the Unexpended and Uncollected Income of the United States on the Last Day of the Year 1792








To the following Sums, which rested as Charges upon the Excess of Income stated ⅌ Contra on the 31st. December 1792. Vizt:

By the Excess of Income beyond the actual disbursements of the Treasury to the end of the Year 1792, including all sums remaining uncollected at that time as also Dollrs. 2305.769.13 the proceeds of Bills of Exchange drawn on the Foreign Funds as stated in the account marked B. rendered to the House of Representatives on the 4th. of February 1793          





Balances of unsatisfied Appropriations as specified in the Schedule herewith marked [B]
2.684.188 04





Balance reserved to compleat the sum requested for St. Domingo
290.736 17





Balance reserved to compleat the payment of debts due to Foreign Officers
172.962  11


5.114.696. 50


Debt due to the Bank of North America for a Loan without Interest
156.595 56
The Balance of the Foreign Fund as herein stated is thus deduced Vizt.





Debt due to the Bank of the United States for a Loan for the War Department
  400.000  
The total amount of bills drawn was Deduct


2.305.769 13



3.704.481 88






Balance of the Foreign Fund not specially applied & subject to disposition
1.388.452 23
Paid for the Colony of St. Domingo as ⅌ Statement marked
}
435.263. 83



Surplus of Revenue above the appropriations to the end of 1792 agreeably to a statement marked A herewith
   21.762 39
Paid to Foreign Officers at ⅌ ditto

18.354. 79




 5.114.696 50
Reserved to compleat the payment for St Domingo
}
290.736. 17





Reserved to compleat the payment to Foreign Officers
}
 172.962.11








 917.316 90




Balance as before Stated


1.388.452 23



Treasury Department February 14. 1793
Alex HamiltonSecy of the Treasy

